DEPARTMENT OF HEALTH AND HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, MD 21244-1850

Center for Medicaid, CHIP, and Survey & Certification

CMCS Informational Bulletin
DATE:

September 28, 2011

FROM:

Cindy Mann, Director
Center for Medicaid, CHIP and Survey and & Certification (CMCS)

SUBJECT:

Affordable Care Act Section 6103: Guidance for State ConsumerOriented Websites

This bulletin provides information for States on funding availability and implementation of
section 6103(d)(2) of the Affordable Care Act. This provision amends section 1902(a)(9) of the
Social Security Act to require that the State maintain a consumer-oriented website containing
information to consumers on all skilled nursing facilities and all nursing facilities in the State.
The provision requires States to post Form 2567 State inspection reports (or a successor form),
complaint investigation reports, the facility’s plan of correction, and such other information that
the State or the Secretary considers useful in assisting the public to assess the quality of long
term care options and the quality of care provided by individual facilities.
A. Key Elements of a State Website
Federal funds are available to meet the requirements of this legislation in accordance with
normal cost-allocation principles (described in section B). The statute sets out basic
requirements for the website, which are noted above. CMS funding is available to support States
in their efforts to develop the websites. Websites developed by a State under their state plan to
satisfy the new requirement of section 1902(a)(9)(D) of the Act should include these
characteristics:
(1) Inclusive: Include all skilled nursing facilities (SNFs) and nursing facilities (NFs) in
the State.
(2) Accessible: Be easily accessible from the main page of the website of both the State
Medicaid agency and the State Survey Agency.
(3) Consumer Friendly: Be written and conveyed in a manner that is welcoming and
readily understandable to consumers and the public.

Page 2- Cindy Mann, Director
(4) Searchable: Provide search capabilities that allow a consumer to identify any SNF
and NF in the State by name and geographic location.
(5) Comprehensive: The CMS Form 2567 survey results for each recertification survey
and each complaint survey performed in the last three years should be available in
viewable and downloadable form for each SNF and NF, in a manner consistent with
industry standards (such as those developed by the National Institute of Standards and
Technology), including portable document file (.pdf) or hyper text markup language
(HTML) format.
(6) Include Plans of Correction: For each recertification and complaint survey
completed, provide the nursing facility or skilled nursing facility’s plan of correction
when available.
(7) Link to Federal Websites: Link to CMS’s Nursing Home Compare website. See
also paragraph (c) of the enclosure for a discussion of Federal plans for making CMS
Form 2567 data available.
(8) Link to State Websites: Link to the State Long Term Care Ombudsman Program
and, if applicable, a State Aging and Disability Resource Center (ARDC).
(9) Include Information about Alternative Services: Provide links and information
about alternative long term care services available in the State, including services
provided under Home- and Community-based Service programs.
(10) Privacy Safeguards: Must not contain any identifying information about the
resident or complainant(s) in the text of the CMS 2567.
States should provide CMS with the universal resource locator (URL) for the relevant state
websites so that CMS may include a link to the state’s web site on the Nursing Home Compare
website.
B. Financing
The costs for development and operation of the State websites to meet section 1902(a)(9)(D) of
the Act are allowable expenses for reimbursement through a combination of Medicaid, Medicare
survey and certification, and State-only funds under standard cost-allocation procedures.
In those States in which a State law or regulation requires public posting of CMS Form 2567
survey results for nursing homes, the cost-allocation proportions in effect for surveys of facilities
dually certified in Medicare and Medicaid in the State should be used (i.e., costs shared between
Medicare, Medicaid, and State-only).
For other States (that do not have a State law or regulation requiring the posting of CMS Form
2567 for nursing homes), costs should be apportioned between Medicare and Medicaid using
each program’s share of survey costs for dually-certified facilities, but adjusted to account for the
absence of a State-only share.

Page 3- Cindy Mann, Director
Upon CMS approval, the Medicare portion of costs for a website that meets the criteria in this
bulletin may be expensed through the survey and certification operational budget for each State.
The Medicaid share of costs for a website that meets the criteria in this bulletin qualifies as an
administrative expense. The Medicaid share may also be eligible for enhanced Federal Financial
Participation (FFP) if it meets certain conditions. Any State interested in exploring the
possibility of enhanced Medicaid FFP should consult with the appropriate Medicaid
representative in the CMS regional office.
CMCS Contact
If you have any questions regarding the requirements for posting 2567s as described in this
bulletin, please contact the appropriate survey & certification contact for your State in the CMS
regional office. The RO contacts will be supported by Ed Mortimore in the CMS central office
(Edward.Mortimore@cms.hhs.gov).
For questions related to Medicaid financing, please consult with the appropriate Medicaid
representative in your CMS regional office.

Enclosure
Options for States and Potential Availability of CMS Form 2567 Data Files
This enclosure describes three general options for States to pursue in obtaining CMS 2567 data to
fulfill their responsibilities under section 6103 of the Patient Protection and Affordable Care Act of
2010. Option 1 describes a general method that States may use to post data to which the States have
direct access. Options two and three describe methods to use data that CMS is planning to make
available in 2012.
1. State Server Option
Under this option, States would use Form 2567 data maintained on their State Servers. This option
would allow States to link plans of correction to the Form 2567 data, if the Plans of Correction data
are available on the server. If Plan of Correction data are not available electronically, States have the
option of designing an electronic system to capture Plans of Correction, or scanning Plans of
Correction and posting the scanned files on the Web site. This option would provide the most up-todate array of survey findings, as recorded in the Form 2567s, and the optimum method of linking
Form 2567s and the corresponding Plans of Correction.
2. Download Option
States may be able to download CMS Form 2567 data from data.medicare.gov. Our hope is that by
Spring 2012, we may be able to make available the source data files for CMS Form 2567 on
data.medicare.gov for download to interested parties. These data sets would contain the entire text of
the 2567 form for standard and complaint surveys that have been uploaded to the CASPER database,
and would be available in an electronic format suitable for loading into databases. The data sets will
not, however, contain Plans of Correction.
Detailed specification on the structures of the CMS Form 2567 datasets will be forthcoming. These
data will be suitable for use in a database that provides information to consumers, but will need to be
formatted for printing. They would be suitable for use in State consumer Web sites. The
information would be updated monthly. Plans of Correction data, however, will continue to exist only
in State databases. Please also note that this option will involve some delay in the appearance of the
Form 2567s, since there is a time lag inherent in the uploading of the Form 2567s from State servers
to the national CASPER database, from which the downloadable data are derived.
3. Link Option
In this method, States would provide a link to Nursing Home Compare, which would display the
actual contents of the Form 2567. CMS is working to make detailed survey information contained on
the Form 2567 available as .pdf files on the Nursing Home Compare Web site by the summer of 2012.
CMS does not know at this time if States will be able to link directly to individual nursing homes or
surveys on the Web site. CMS will make this information available as soon as it is able. Another
limitation of this option is that Nursing Home Compare will not display the Plans of Correction.

